[This was a proceeding involving the construction of Act Cong. March 3, 1851, § 2 (9 Stat. 635), which provides that the master, agent, or owner of a vessel receiving precious metals for shipment shall not be liable as carrier thereof, unless the shipper gives “a note in writing of the true character and value thereof, and have the same entered on the bill of lading therefor.” In 2 Pars. Shipp. & Adm. 123, it is stated that this case seems opposed to a liberal construction of the act, which would render the note in writing unnecessary on the part of the shipper, if he has acted honestly, and the necessary statement is contained in tne bill of lading; though it is nowhere stated whether or not the bill of lading in fact contained the statement required by the statute.][Nowhere reported; opinion not now accessible.]